SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)August 24, 2007 AUDIOSTOCKS, INC. (Exact name of registrant as specified in its charter) Delaware 333-138083 20-2197964 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 2038 Corte Del Nogal, Suite 110 Carlsbad, CA92011 (Address of principal executive offices) 760-804-8844 (Registrant’s Telephone Number) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 – Registrant’s Business and Operations Item 1.01Entry into a Material Definitive Agreement. On August 24, 2007, we entered into a Lock-Up and Leak-Out Agreement (the “Agreement”) with certain shareholders (the “Shareholders”) representing a total of 15,704,787 of our issued and outstanding shares of common stock. Pursuant to the terms of the Agreement, the Shareholders are (i) restricted from selling any shares for a period beginning on August 24, 2007 and ending on February 24, 2007 and (ii) limited to selling no more than one percent of the number of issued and outstanding shares of the Company’s common stock held by non-affiliates (as defined in Rule 144 of the Securities Act of 1933) of the Company for a period beginning February 24, 2007 and ending on August 24, 2009. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (c)Exhibits. Number Description 10.1 Lock-Up and Leak-Out Agreement between BCGU, LLC and AudioStocks, Inc. dated August 24, 2007. 10.2 Lock-Up and Leak-Out Agreement between Luis J. Leung and AudioStocks, Inc. dated August 24, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. AUDIOSTOCKS, INC. /s/ Luis J. Leung By: Luis J. Leung Its: President
